Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 and 06/10/2020 are being considered by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claim 1: line 6: The term – “configured” -- should be inserted prior to the term "for" to positively recite the functionality of the pH adjusting part.
Also, claim line 10: The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the ruler.
Furthermore, last sentence of claim 1 ends with the term “and” with no further sentence. The sentence should be revised or “and” should be deleted.
Regarding claim 7, claim line 5: The phrase "each of the pH adjusting part" should be corrected to read either – “each pH adjusting part” – or – “each of the pH adjusting parts” -- since plural parts have been claimed (claim 4).
Regarding claim 8, claim line 5: The article "the" prior to the term "air" should be corrected to read – “each” -- since a plurality of air circulation channels are being referenced.
Also, claim line 6: The article "the" prior to both occurrences of the term "detecting" should be corrected to read – “each” -- since a plurality of detecting parts are being referenced.
Regarding claim 9, claim line 3-4: The phrase "the sample distribution channel" should be corrected to read – “the sample distribution channels” -- or – “each sample distribution channel" since a plurality of sample distribution channels have been previously claimed (claim 5).
Regarding claim 9, claim line 4: The phrase "the on/off valve" should be corrected to read-- “the on/off valves” -- or – “each on/off valve" since a plurality of on/off valves have been previously claimed (claim 7).
Regarding claim 9, claim line 4: The phrase "the pH adjusting part" should be corrected to read – “the pH adjusting parts” -- or – “each pH adjusting part" since a plurality of pH adjusting parts have been previously claimed (claim 4).
Regarding claim 9, claim line 5: The phrase "the air circulation channel" should be corrected to read – “the air circulation channels”-- or – “each air circulation channel" since a plurality of air circulation channels have been previously claimed (claim 8).
Regarding claim 9, claim line 6: The article "the" should be corrected to read – “each” -- because a plurality of detecting parts have been previously claimed (claim 4).
Regarding claim 9, claim line 8: The phrase "the ruler" should be corrected to read – “the rulers” -- or – “each ruler" since a plurality of rulers have been previously claimed (claim 4).
Regarding claim 9, claim line 9: The phrase "the detecting part" should be corrected to read -- “the detecting parts” -- or – “each detecting part" since a plurality of detecting parts have been previously claimed (claim 4).
Regarding claim 13, claim lines 2, 4, 6, and 8: The term "device" should be deleted as it is the platform that is rotating.
Regarding claim 13, claim line 5: The term –"part” -- should be inserted after the term "injection".
Dependent claims are objected at least because of their dependency on an objected claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim line 13: It is not clear how the fluid moves by rotation of the "rotary platform device" as claimed. 
The preamble recites a rotary platform device comprising a plurality of structure, such as a main injection part, rotating shaft of a rotary platform, pH adjusting part, a detecting part, and a ruler. The rotary platform device is simply a term used to define the collective structure; but the claimed structure is actually the invention, such that one or all of the claimed structure is responsible for the fluid movement. Specifically, rotation of the shaft and platform is responsible for fluid movement and not the rotary platform device or any of the components or elements such as injection part, rotating shaft of a rotary platform, pH adjusting part, a detecting part, and a ruler, rendering claim indefinite.

Regarding claim 8, Claim 3 recites that a (single)  reservoir region connects the pH adjusting part to the detecting part; and claim 4 discloses that the pH adjusting part and the detecting part are provided in plurality. The claims do not expressly suggest that the reservoir regions are also provided in plurality. claim line 3: It is not clear when the single reservoir region (claims 3 and 4) became a plurality of reservoir regions. A single reservoir could connect each pH adjusting part to each detecting part, but there has not been a previous direct recitation of a plurality of reservoir regions, rendering the claim indefinite.
Also, claim 8, claim line 5: The phrase "the evaporation rate" lacks antecedent basis.
Regarding claim 13, claim line 5: The phrase "the sample distribution channel" lacks antecedent basis. Sample distribution channels are claimed in claim 5 not in claim 1 or claim 3.
Dependent claims are rejected at least because of their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang Hyun-doo et al. (KR-101256474-B1, “Hwang”) in view of Bandara (WO-2017210199-A1, prior art of record) and Jo Yoon-kyung (KR-100883658-B1, “Yoon”).

Regarding independent claim 1,

Hwang discloses a rotary platform device (e.g., Fig.2 200) for qualitative and quantitative analysis comprising:
a main injection part (213a/211a) positioned near a rotating shaft (center point 10- e.g.,  Abstract fluid inlet could be disposed adjacent to the edge or center point of the platform to introduce fluid into contact with the absorber) of a rotary platform (210), wherein the main injection part (213a/211a) is configured to receive a fluid sample (30) containing heavy metals (page 6 and 9 highlighted paragraphs- when the sample meets the reaction region on the strip, the sample fluid that can be heavy metals and the reaction region react (S415), and as a result, generate a signal such as color development or fluorescence (S417));
a detecting part (220 with reaction part 221 that reacts with a material in the fluid sample to generate a color signal and the distance of which becomes wet is measured over time as shown on e.g., figs.1, 3-5) configured to initiate a color reaction (page 9- highlighted part) with the heavy metals in the fluid sample (page 6 highlighted para); and
measuring a spreading distance of the color reaction (e.g., Fig. 6 illustrates measuring spreading distance of the wet part);
wherein the rotary platform device (200) is configured so that the fluid sample (30) moves from the main injection part (213a) to the detecting part (220/221) by a rotation of the rotary platform device (underlined part on page 9: after the sample is injected into the platform of the microfluidic device through the port, rotation for sample separation is performed (S401, S403), and the foreign matter or particles in the sample may be separated by centrifugal force by the rotation of the platform, and other particles or particles may be separated from the sample using a filter also e.g., Figs.6 or 9 illustrates movement of fluid sample from injection part to the detection part by rotation of the platform).

Hwang fails to disclose: 
a pH adjusting part for adjusting pH of the fluid sample; a detecting part coated with a chelating agent configured to initiate a color reaction with the heavy metals in the fluid sample by spreading a pH-adjusted fluid sample; wherein the rotary platform device is configured so that the fluid sample moves from the main injection part through the pH adjusting part to the detecting part; and
a ruler
Regarding limitation 1:
Bandara teaches a microfluidic structure with a pH adjusting part for adjusting pH of the fluid sample (e.g., P.10 first para specially L.14-16: the fluidic channel can further comprise one or more sample pretreatment to modify PH of sample, P.11 L.21-25, surface modification also can be done by changing the pH of the sample that is added to the fluidic device for analysis); a detecting part (e.g., shown in figs.6, 7, 20 and 27 detection parts with increasing numbers of spot to provide/improve visual color detection) coated with a chelating agent (e.g., P.19 L.5-6: chelating agent such as PAN to provide a red signal) configured to initiate a color reaction with the heavy metals (e.g., P.19 L.5-6 and L.9-10: Cu2+ or CO2+)in the fluid sample by spreading a pH-adjusted fluid sample (in aforementioned paragraphs/citations e.g., Cu2+-PAN or CO2+-PAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part for adjusting pH of fluid sample and a detecting part coated with a chelating agent configured to initiate a color reaction with the heavy metals in the fluid sample by spreading a pH-adjusted fluid sample for Hwang’s rotary platform so that Hwang’s rotary platform device is configured so that the fluid sample moves from the main injection part through the pH adjusting part to the detecting part. One of ordinary skill in the art would know it improves detection with color signals that are visible with naked eyes (e.g., suggested by Bandara P.15 L.6).
Regarding limitation 2:
Hwang discloses movement of fluid samples measurements e.g., in Fig. 6 but does not explicitly teach a ruler.
Yoon disclose a similar microfluidic system with a rotary platform 21 and ruler as clearly shown on e.g., in Fig.6b teaches rulers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoon’s rulers for measuring movements of fluid sample of Hwang for improving accuracy of the measurement of movements.
Regarding claim 3, which depends on claim 1,

Hwang discloses further comprising: a reservoir region (213a) connecting to the detecting part (220), wherein one end of the detecting part (220 end connected to 213a/213b) is accommodated in the reservoir region (213a/213b).
Hwang fails to disclose a reservoir region connecting the pH adjusting part to the detecting part, wherein one end of the detecting part is accommodated in the reservoir region.
Bandara teaches a reservoir region including the pH adjusting part in the detecting part, wherein one end of the detecting part is accommodated in the reservoir region (e.g., P.10 first para specially L.14-16: the fluidic channel can further comprise one or more sample pretreatment to modify PH of sample, P.11 L.21-25, surface modification also can be done by changing the pH of the sample that is added to the fluidic device for analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part for adjusting pH of fluid sample so that Hwang’s reservoir region connecting the pH adjusting part to the detecting part, wherein one end of the detecting part is accommodated in the reservoir region. One of ordinary skill in the art would know it improves detection with color signals that are visible with naked eyes (e.g., suggested by Bandara P.15 L.6).
Regarding claim 4, which depends on claim 3,

Hwang in figure 2 discloses wherein the detecting part (plurality of 220) provided in plurality, and each of the detecting part is radially and symmetrically (clearly shown in the figure) disposed on the rotary platform (210).
Hwang fails to disclose pH adjusting part and the ruler and each of the pH adjusting part, and the ruler is radially and symmetrically disposed on the rotary platform.
Bandara teaches pH adjusting part (e.g., P.10 first para specially L.14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part to use for each of Hwang’s plurality of detection part that are symmetrically disposed on the rotary platform to use the advantage of color signals and improving detection for Hwang’s plurality of detection parts that symmetrically disposed on the rotary platform.
Yoon disclose a similar microfluidic system with a rotary platform 21 and ruler as clearly shown on e.g., in Fig.6b teaches rulers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoon’s rulers for measuring movements of fluid sample of Hwang for improving accuracy of the measurement of movements.
Regarding claim 5, which depends on claim 4,

Hwang discloses further comprising: a main passage part (220) connected to an end of the main injection part (211a/213a); and a plurality of sample distribution channels (213a) connected to the main passage part (220), wherein each of the sample distribution channels (213a) extends outward from and is disposed radially and symmetrically from the main passage part (220).
Regarding claim 11, which depends on claim 1,

Hwang discloses sample fluids are heavy metals in the fluid samples but fails to explicitly disclose wherein the heavy metals contained in the fluid sample are Fe2+, Ni2+, Cu2+, Cr6+, Hg2+, As2+, Zn2+, Mn2+, Cd2+, Pb2+, Co2+, or Ag+.
Bandara teaches the heavy metals contained in the fluid sample are Fe2+, Ni2+, Cu2+, Zn2+, Mn2+, Cd2+, Pb2+, Co2+, (at least figs.3,20C,20D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s heavy metals such as, Cu2+, Cr6+, Hg2+, Zn2+, Mn2+, Cd2+, Pb2+, Co2+ for Hwang’s heavy metal samples. One of ordinary skill in the art would know heavy metals widely used in many modern industrial and technological applications, and e.g., copper is an essential micronutrient for proper health and development of humans and other animals However, exposure to high environmental levels of heavy metals, including copper and other micronutrients, especially through drinking water, can lead to toxicity resulting in severe acute and chronic health effects. Regular monitoring of aqueous metal ions, such as copper ions, has become necessary as recent anthropogenic activities have led to elevated environmental concentrations of such metals beyond threshold limits. There exists a need in the art for devices that incorporate a novel, inexpensive, simple, and portable analytical approach to efficiently generate reliable qualitative and quantitative data (suggested by Bandara P.1L.20-30).  

Regarding claim 12, which depends on claim 1,

Hwang fails to disclose wherein the chelating agent coated on the detecting part comprises bathophenanthroline (Bphen), dimethylglyoxime (DMG), dithiooxamide (DTO), diphenylcarbazide (DPC), dithizone (DTZ), Eriochrome Black T (EBT), or 1-(2-pyridylazo)-2-naphthol (PAN).
Bandara in e.g., Figs. 26A-26C teaches wherein the chelating agent coated on the detecting part comprises PAN (e.g., P.12 L.8-13 and P.19 L.6, 9-10,14,19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s chelating agent coated on Hwang’s detecting part comprises PAN as taught by Bandara. One of ordinary skill in the art would know heavy metals such as CO2+ or Cu2+ will complex with a complexation agent, such as PAN, to
provide a red or green chromatographic signals that would enhance the detection even with naked eyes.
Regarding claim 13, which depends on claim 3,

Hwang discloses wherein the rotation (both speed and direction) of the rotary platform device (200) is controlled with rotation of the rotary platform 210 (P.9  paragraphs 2-4: rotary platform’s rotational speed and direction is controlled based on desired application, for example if it is required to move sample and pretreatment the fluid, then rotation is performed until particles separation detected and if the separation is complete the direction of the platform is changed accordingly, if it is required to adsorb the samples the rotational speed is reduced, if the adsorption should be decreased the rotational speed of platform will be increased). 
Therefore,
Hwang makes it obvious method by a method comprising: firstly rotating and then stopping the rotary platform device so that the fluid sample injected into the main injection moves to the sample distribution ( at least in highlighted sections pages 3 and 4- movement of fluid 30 is controlled by centrifugal force in directions 50/40 in fig.1 or different speeds:);
secondly rotating the rotary platform device so that the fluid sample moved to the sample distribution channel moves through the [detection] part to the reservoir region; and
stopping the rotary platform device so that the fluid sample moved to the reservoir region spreads into the detecting part (e.g., at aforementioned citations-moving speed of the fluid 30 becomes faster if the rotation speed becomes slower and the movement of fluid in detection part 120/220 is controlled by speed and direction of rotation and movement of fluid sample for 1000rpm speed for different time intervals and as cited above in highlighted portions pages 3 and 4 the rotation is controlled by speed and direction and in some points are stopped depends on desired movement of fluid in the microfluid paths, fig. 5 shows examples of movement of fluid in different time intervals for different rotational speed of rotary platform).
Hwang fails to disclose the pH adjusting part. Bandara teaches a microfluidic structure with a pH adjusting part for adjusting pH of the fluid sample (e.g., P.10 first para specially L.14-16:, P.11 L.21-25,) a detecting part (e.g., shown in figs.6, 7, 20 and 27 detection parts) coated with a chelating agent (e.g., P.19 L.5-6: e.g., P.19 L.5-6 and L.9-10 in the fluid sample by spreading a pH-adjusted fluid sample (in aforementioned paragraphs/citations).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s microfluid rotary device with Bandara’s PH adjusting element and rotating the rotary platform device so that the fluid sample moved to the sample distribution channel moves through the pH adjusting part to the reservoir region; and stopping the rotary platform device so that the fluid sample moved to the reservoir region spreads into the detecting part for the reason and motivation cited in claim 1.

Regarding claim 14, which depends on claim 13,

Hwang discloses wherein the first rotation and the second rotation are performed at a rotation rate of 1000 RPM for 60 seconds, respectively (fig.5 movement of fluid sample for 1000rpm speed for different time intervals and as cited above in highlighted portions pages 3 and 4 the rotation is controlled by speed and direction and in some points are stopped depends on desired movement of fluid in the microfluid paths).
Hwang fails to disclose 30 seconds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hwang’s rotary device to have the first rotation and the second rotation are performed at a rotation rate of 1000 RPM for 30 seconds. Though Hwang is silent as to the exact values time, the reference clearly teaches using rotational speed for time intervals to control movement of fluid in detection part. The finding of specific values or ranges is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).
Regarding claim 15, which depends on claim 1,

Hwang discloses comprising: performing a quantitative analysis by the color reaction ( e.g., when the sample meets the reaction region on the strip, the sample fluid that can be heavy metals and the reaction region react (S415), and as a result, generate a signal such as color development or fluorescence (S417)- page  highlighted para) of the heavy metals (page 6 highlighted para) in the detecting part, and performing a qualitative analysis by measuring the spreading distance of the color reaction (for example figure 6).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Bandara, and Yoon as applied to claim 1 above, and further in view of  Bell (US 20030092008 A1, “Bell”).

	Regarding claim 2, which depends on claim 1,

Hwang modified by Bandara discloses the pH adjusting and a salt configured to adjust a pH of the fluid sample (Bandara: e.g., P.10 first para specially L.14-16).
Hwang fails to disclose wherein the pH adjusting part is filled with microbeads and the surface of the microbeads is coated with a salt configured to adjust a pH of the fluid sample.
Bell e.g., in ¶0028-¶0029 or ¶0036 and ¶0100-¶0101 ¶0119, ¶0121 teaches using PH adjusting beads (¶0117-¶0119) in microfluid samples that can react with different analytes depends on the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hwang that is modified by PH adjusting part of Bandara as Bell’s microbeads so that surface of the microbeads is coated with a salt configured to adjust a pH of the fluid sample. One of ordinary skill in the art would know these beads are well known in microfluid apparatuses for carrying interfering substances in a test sample so that each member of the bead set would be designed to be individually distinguishable from the other members of the set and to react with a specific analyte of interest and improve identification and quantification of each analyte of interest in the sample in real time (suggested by bell in e.g., ¶0006).
Regarding claim 10, which depends on claim 1,

Hwang fails to disclose wherein the fluid sample is adjusted to have a pH to initiate the color reaction between the heavy metals contained in the fluid sample and the chelating agent while passing through microbeads filled in the pH adjusting part.
Bandara teaches a pH adjusting part wherein the fluid sample is adjusted to have a pH to initiate the color reaction between the heavy metals contained in the fluid sample and the chelating agent while passing through microbeads filled in the pH adjusting part (see aforementioned citations for Bandara in claim 1).
Bell e.g., in ¶0028-¶0029 or ¶0036 and ¶0100-¶0101 ¶0119, ¶0121 teaches using PH adjusting beads (¶0117-¶0119) in microfluid samples that can react with different analytes depends on the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bell’s microbeads and Hwangs’s fluid sample modified by Bandara PH adjusting is adjusted to have a pH to initiate the color reaction between the heavy metals contained in the fluid sample and the chelating agent while passing through microbeads filled in the pH adjusting part for the same reason and motivation cited in claims 1 and 2.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Hwang Bandara, and Yoon, as applied to claim 5 above, and further in view of Daridon (US 20160236195 A1, “Daridon”).
Regarding claim 6, which depends on claim 5,

Hwang discloses wherein the main injection part (211a/213a) comprises a sample reservoir (213a) for storing the fluid sample before distributing to each of the sample distribution channels (220).
Hwang fails to disclose the sample reservoir (213a) and the main passage part (220) have a spiral shape. However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For example, Daridon at least in Abstract teaches a microfluid apparatus to analysis fluid samples and in ¶0532 teaches the flow paths can have spiral shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spiral shape fluid path as taught by Daridon for Hwang’s sample fluid device as a suitable geometry depends on the specific application.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Bandara, Yoon, and Daridon as applied to claim 6 above, and further in view of Cherubini (US 20180010990 A1, “Cherubini”).
Regarding claim 7, which depends on claim 6,

Hwang discloses further comprising: a plurality of on/off valves (page 5 highlighted para- valves disposed in paths 331a), wherein each of the on/off valves (page 5 highlighted para- valve disposed in path 331a) is disposed between each of the sample distribution channels (e.g.,fig.4 313a and 313b) and each of the [detection] part (320), and the on/off valve (page 5 highlighted para- valve disposed in path 331a) is configured to open by a [capillary force threshold on] the rotary platform (310) to allow the fluid sample in the sample distribution channel (320) to pass through the [detection] part (320).
Hwang fails to disclose valves is disposed between each of the sample distribution channels and each of the pH adjusting part; the on/off valve is configured to open by a rotational force of the rotary platform to allow the fluid sample in the sample distribution channel to pass through the pH adjusting part.
Hwang in another embodiment teaches on/off valves (e.g.,fig.4 313a and 313b page 5 highlighted para- valves disposed in paths 331a).
Cherubini in e.g., Fig.4 teaches an on/off valve (450) is configured to open by a rotational force of the rotary platform (¶0117- valve is opened and drain fluid when centrifugal force or rotational speed exceed a critical value, while being liquid tight below that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cherubini’s on/off valve configured to open by a rotational force of the rotary platform’s Hwang. One of ordinary skill in the art would know there are different mechanism for a valve to control a microfluid sample fluid on/off and a mechanism configured to open by a rotational force or centrifugal is an efficient better choice for a rotary platform designed based on centrifugal forces.
Bandara teaches a microfluidic structure with a pH adjusting part for adjusting pH of the fluid sample (e.g., P.10 first para specially L.14-16: the fluidic channel can further comprise one or more sample pretreatment to modify PH of sample, P.11 L.21-25, surface modification also can be done by changing the pH of the sample that is added to the fluidic device for analysis); a detecting part (e.g., shown in figs.6, 7, 20 and 27 detection parts with increasing numbers of spot to provide/improve visual color detection) coated with a chelating agent (e.g., P.19 L.5-6: chelating agent such as PAN to provide a red signal) configured to initiate a color reaction with the heavy metals (e.g., P.19 L.5-6 and L.9-10: Cu2+ or CO2+)in the fluid sample by spreading a pH-adjusted fluid sample (in aforementioned paragraphs/citations e.g., Cu2+-PAN or CO2+-PAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part for adjusting pH of fluid sample and a detecting part coated with a chelating agent configured to initiate a color reaction with the heavy metals in the fluid sample by spreading a pH-adjusted fluid sample for Hwang’s rotary platform so that Hwang’s rotary platform device is configured so that the fluid sample moves from the main injection part through the pH adjusting part to the detecting part. One of ordinary skill in the art would know it improves detection with color signals that are visible with naked eyes (e.g., suggested by Bandara P.15 L.6).

Claim 7 also rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Bandara, Yoon, and Daridon as applied to claim 6 above, and further in view of Yoo (US 20100297659 A1, “prior art of record”).
Regarding claim 7, which depends on claim 6,

Hwang discloses further comprising: a plurality of on/off valves (page 5 highlighted para- valves disposed in paths 331a), wherein each of the on/off valves (page 5 highlighted para- valve disposed in path 331a) is disposed between each of the sample distribution channels (e.g.,fig.4 313a and 313b) and each of the [detection] part (320), and the on/off valve (page 5 highlighted para- valve disposed in path 331a) is configured to open by a [capillary force threshold on] the rotary platform (310) to allow the fluid sample in the sample distribution channel (320) to pass through the [detection] part (320).
Hwang fails to disclose valves is disposed between each of the sample distribution channels and each of the pH adjusting part; the on/off valve is configured to open by a rotational force of the rotary platform to allow the fluid sample in the sample distribution channel to pass through the pH adjusting part.
Hwang in another embodiment teaches on/off valves (e.g.,fig.4 313a and 313b page 5 highlighted para- valves disposed in paths 331a).
Yoo in e.g., Fig.16 teaches an on/off valve (154a-d) is configured to open by a rotational force of the rotary platform (100)(e.g.,¶0163--  thin film valves 154a, 154b, 154c and 154d, include valves such as burst valves formed in a thin-film shape valve open/close by centrifugal force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoo’s on/off valve configured to open by a rotational force of the rotary platform’s Hwang. One of ordinary skill in the art would know there are different mechanism for a valve to control a microfluid sample fluid on/off and a mechanism configured to open by a rotational force or centrifugal is an efficient better choice for a rotary platform designed based on centrifugal forces.
Bandara teaches a microfluidic structure with a pH adjusting part for adjusting pH of the fluid sample (e.g., P.10 first para specially L.14-16: the fluidic channel can further comprise one or more sample pretreatment to modify PH of sample, P.11 L.21-25, surface modification also can be done by changing the pH of the sample that is added to the fluidic device for analysis); a detecting part (e.g., shown in figs.6, 7, 20 and 27 detection parts with increasing numbers of spot to provide/improve visual color detection) coated with a chelating agent (e.g., P.19 L.5-6: chelating agent such as PAN to provide a red signal) configured to initiate a color reaction with the heavy metals (e.g., P.19 L.5-6 and L.9-10: Cu2+ or CO2+)in the fluid sample by spreading a pH-adjusted fluid sample (in aforementioned paragraphs/citations e.g., Cu2+-PAN or CO2+-PAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part for adjusting pH of fluid sample and a detecting part coated with a chelating agent configured to initiate a color reaction with the heavy metals in the fluid sample by spreading a pH-adjusted fluid sample for Hwang’s rotary platform so that Hwang’s rotary platform device is configured so that the fluid sample moves from the main injection part through the pH adjusting part to the detecting part. One of ordinary skill in the art would know it improves detection with color signals that are visible with naked eyes (e.g., suggested by Bandara P.15 L.6).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Bandara, Yoon, Daridon, and Cherubini as applied to claim 7 above, and further in view of Cook (US20170219614A1, “Cook”).
Regarding claim 8, which depends on claim 7,

Hwang fails to disclose wherein each of the air circulation channels connects each of the reservoir regions and other end of each of the detecting parts, and the air circulation channel is configured to increase the evaporation rate of the fluid sample in the detecting part and prevent moisture condensation in the detecting part.
Cook in Figs. teaches an air circulation channel (¶0323-enclosed space 1074: air circulation facilitates air distribution that heats and prevents the condensation), and the air circulation channel is configured to increase the evaporation rate of the fluid sample in the detecting part and prevent moisture condensation (¶0323) in the detecting part (prevent condensation on seal 106 of detection part 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cook’s air circulation to prevent moisture condensation in detection part of Hwang device. One of ordinary skill in the art would know circulating air facilitate the air distribution to control temperature and therefore circulating air with desired temperature prevents condensation and ensure accurate analysis (suggested by Cook e.g., ¶0141). 
Regarding claim 9, which depends on claim 8,

Hwang discloses wherein the rotary platform (200) comprises:
a top layer (211) including the main injection part (211a), and the reservoir region (211b);
a middle layer (230) including and the reservoir region (233), the middle layer (230) having an opening configured (not labeled but the portion that encompass 220) to expose a portion of the detecting part (220); and
a bottom layer (213) including the reservoir region (213a). the main passage part (220), the sample distribution channel (211b)
	Hwang fails to disclose:
the on/off valve, 
the pH adjusting part 
the air circulation channel 
a top layer (211) including the main passage part (220), the sample distribution channel (211b), the on/off valve, the pH adjusting part and the reservoir region (211b); a middle layer (230) including the air circulation channel; and
the bottom layer having a space in which the detecting part is inserted.
Regarding limitation 1:
Hwang in another embodiment teaches the on/off valve (e.g., Fig.4 313a and 313b -page 5 highlighted para- valves disposed in paths 331a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang device by adding on/off valves for a better control of fluid sample in the fluid paths in different steps.
Regarding limitation 2:
Bandara teaches pH adjusting part (e.g., P.10 first para specially L.14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bandara’s pH adjusting part to use for each of Hwang’s plurality of detection part that are symmetrically disposed on the rotary platform to use the advantage of color signals and improving detection for Hwang’s plurality of detection parts that symmetrically disposed on the rotary platform.
Regarding limitation 3:
Cook in Figs. teaches an air circulation channel (¶0323-enclosed space 1074: air circulation facilitates air distribution that heats and prevents the condensation), and the air circulation channel is configured to increase the evaporation rate of the fluid sample in the detecting part and prevent moisture condensation (¶0323) in the detecting part (prevent condensation on seal 106 of detection part 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cook’s air circulation to prevent moisture condensation in detection part of Hwang device. One of ordinary skill in the art would know circulating air facilitate the air distribution to control temperature and therefore circulating air with desired temperature prevents condensation and ensure accurate analysis (suggested by Cook e.g., ¶0141).
Regarding limitation 4:
legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For example, Hwang teaches a top layer (311) including the main passage part (330), the sample distribution channel (311a), the on/off valve (e.g., Fig.4 313a and 313b -page 5 highlighted para- valves disposed in paths 331a), and the reservoir region (211b) in a middle layer not top layer having a space in which the detecting part is inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a top layer (211) including the main passage part (220), the sample distribution channel (211b), the on/off valve, the pH adjusting part and the reservoir region (211b); a middle layer (230) including the air circulation channel; and the bottom layer having a space in which the detecting part is inserted in Hwang’s device modified by Bandara and Cook as a suitable geometry depends on the specific application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856